Citation Nr: 0905741	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  04-02 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for depression, claimed as 
secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran served on active duty from May 1978 to May 1981 
in the United States Navy.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) denied the Veteran's claim of entitlement to service 
connection for depression.  This case was previously before 
the Board in January 2008 and remanded for additional 
development and readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's claim for service connection for depression was 
previously remanded by the Board in January 2008 for VA 
examination to determine the nature and etiology of the 
disorder.  In an August 2008 letter, the Veteran was advised 
of the importance of reporting for the examination and also 
received notification of the appointment.  He was scheduled 
for VA examination in September 2008, but failed to report 
for it.  The RO subsequently issued a supplemental statement 
of the case denying the claim in October 2008.  

In January 2009, the Veteran's representative reported that 
on the day of the examination the Veteran had contacted C&P 
call center by telephone informing them that he was extremely 
ill with the flu and would be unable to make his appointment.  
However there is no evidence of this in the record and there 
is no indication that the Veteran attempted to reschedule the 
appointment.  Despite his failure to report for the 
examination, the Board will accept this explanation and 
provide another opportunity for VA examination.  38 C.F.R. § 
3.655.  Although the VA is required by statute and case law 
to assist appellants in the development of claims, the duty 
to assist is not always a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Clearly, therefore, 
it is incumbent upon the Veteran to cooperate in any way that 
will facilitate the RO's efforts in developing his claim.  In 
this case, the consequence of the veteran's unwillingness to 
report for VA examination is that the claim will be decided 
based on the evidence of record.

The RO should also make another attempt to obtain medical 
records from the Braswell Yucaipa Valley Convalescent 
Hospital and any California Department of Corrections 
facility to include Folsom State Prison, as they may contain 
medical findings and other conclusions that might be 
determinative in the disposition of the claim.  The Board 
again emphasizes that the Veteran must provide VA with 
sufficient information to fulfill its duty to assist.  

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the Veteran 
additional VCAA notice with regard to his 
claim, such as providing him with updated 
notice of what evidence has been received 
and not received by VA, as well as who 
has the duty to request evidence, and 
what development must be undertaken by VA 
in accordance with applicable case law.  
See generally Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. 
§ 3.159.  In particular, the Veteran 
should also be sent the necessary VCAA 
notice as it relates directly to claims 
for secondary service connection, which 
differ from the usual service connection 
claims.  

2.  Ask the Veteran to provide any 
medical records, not already in the 
claims file, pertaining to treatment or 
evaluation of his depression, to provide 
the identifying information and any 
necessary authorization to enable the 
AMC/RO to obtain such evidence on his 
behalf.  These records should include 
(but are not limited to) all outstanding 
treatment records from Braswell's Yucaipa 
Valley Convalescent Hospital or at any 
California Department of Corrections 
facility.  Document any attempts to 
obtain such records.  If the AMC/RO is 
unable to obtain any pertinent evidence 
identified by the Veteran, so inform him 
and request that he obtain and submit it.

3.  The AMC/RO should arrange appropriate 
VA examination to determine the nature, 
extent, and onset the Veteran's 
depression.  The claims folder must be 
made available to the examiner(s) for 
review of the case, and the examination 
report(s) should include discussion of 
the veteran's documented medical history 
and assertions.  A notation to the effect 
that this record review took place should 
be included in the report.  The examiner 
should elicit from the veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.  All 
indicated tests and studies should be 
performed, and the examiner should review 
the results of any testing prior to 
completing the report.  Complete 
diagnoses should be provided.

a.  The examiner should provide an 
opinion addressing whether it is at 
least as likely as not (i.e., to at 
least a 50/50 degree of probability) 
that the Veteran's depression had it 
onset during military service.

b.  If it is determined that 
depression was not incurred in or 
aggravated by service, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not (at least a 50/50 degree of 
probability) that the Veteran's 
service-connected tinnitus aggravates, 
contributes to, or accelerates his 
depression.  

c.  If such aggravation is found, the 
examiner should provide an estimate of 
the degree of depression, over and 
above the degree of disability, that 
would exist without the aggravation 
caused by the service-connected 
tinnitus, e.g., is the degree of 
increased symptomatology 10 percent, 
20 percent, etc., above the baseline 
symptomatology after the effects of 
the service-connected disability are 
first considered?  The increment 
should be identified and defined in 
terms of actual reported findings on 
examination.  If depression cannot be 
regarded as having been aggravated by 
tinnitus, the examiner should 
specifically indicate so.  

d.  Note:  The term "aggravated" in 
the above context refers to a 
permanent worsening of the underlying 
condition, as contrasted to temporary 
or intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

4.  The Veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the Veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the Veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

